Citation Nr: 1112659	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety.

2.  Entitlement to service connection for polyarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.   

In October 2009 and November 2010, the Board remanded these claims for additional development.  The Board notes that the appeal originally included entitlement to service connection for pyorrhea, however, this issue was granted in a April 2010 rating decision, and as such, is no longer on appeal.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for polyarthritis and for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran indicated in an April 2010 statement that he had applied for Social Security disability.  However, there is no evidence in the file that VA requested any records from SSA.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, 38 U.S.C. A § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Because these records fall under the guidelines of 38 C.F.R. § 3.159(c)(2) definition of the duty to assist, this matter must be addressed before the Board may issue a decision.

VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been provided a VA examination for psychiatric disorders.  Service treatment records indicate the Veteran was noted to have occasional depression and worry in May 1979.  Post-service treatment records indicate varying psychological diagnoses, such as major depression, depressive disorder, and anxiety disorder.  As the record contains numerous diagnoses of various mental conditions and an opinion has not yet been obtained regarding whether those diagnoses are as likely as not related to the Veteran's active service, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Veteran has not yet been afforded a VA examination for his claimed polyarthritis.  Service treatment records indicate the Veteran complained of chronic low back pain in March 1978, of left shoulder pain in November 1978, and he was diagnosed with a chronic right ankle strain in May 1979.  Post-service records indicate the Veteran has significant degenerative changes of the left shoulder.  See September 2009 and October 2009 VA radiology report.  The Veteran has also been diagnosed with arthritis and arthralgia and in April 1997, he was diagnosed with seronegative rheumatoid arthritis, presumptive.  A remand is necessary to afford the Veteran a VA examination to determine whether his current polyarthritis is related to his time in service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration and copies of any medical records utilized in reaching that decision.

2.  Obtain and associate with the claims file any updated VA treatment records.

3.  Then, afford the Veteran a VA examination for acquired psychiatric disorders.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorder.  

The examiner is requested to diagnose all current psychiatric disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms demonstrated in service, including the noted depression and worry.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, afford the Veteran a VA examination for polyarthritis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorder.  

The examiner is requested to diagnose all current disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms demonstrated in service or manifested to a compensable degree within a year after military discharge in 1979.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


